Citation Nr: 0728146	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  07-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to September 1953.  Service in Korea is indicated by the 
evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran requested a Travel Board 
hearing before a Veterans Law Judge, but subsequently 
withdrew his request.  Accordingly, the Board will proceed to 
adjudicate the case based on the evidence of record.  See 
38 C.F.R. § 20.704 (d), (e) (2006).  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that is related to 
his military service.

2.  The veteran has tinnitus that is related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2006).

2.  The veteran's tinnitus is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1154(a) 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  As the Board's 
decision constitutes a complete grant of the benefits sought 
on appeal, there is no further assistance or development 
required in this case.

An April 2005 report from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records (SMRs) were among those thought to have been 
destroyed in a 1973 fire at NPRC.  When records in government 
custody are lost or destroyed, VA has a heightened duty to 
consider the benefit-of-the-doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
Here, the only remnant of the veteran's service medical 
records (SMRs) is the report of his discharge examination in 
September 1953, which reported a whispered and spoken voice 
examination that revealed hearing acuity of 15/15.  

The veteran contends that he has bilateral hearing loss and 
tinnitus that were caused by his exposure to noise in the 
Army.  The evidence suggests that the veteran was in an 
artillery unit in Korea, where he worked in the unit's 
machine shop, and was likely exposed to noise both in the 
machine shop and due to proximity to the firing of field 
artillery pieces.  

There are two VA audiological examinations of record.  A 
March 2005 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
70
90
LEFT
25
45
60
80
85

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 82 in the left ear.  

The veteran reported to the examiner that he had tinnitus 
that was not too loud, and that it was periodic.  The 
audiologist noted that the veteran was near artillery fire 
and worked in a machine shop in service.  He reportedly 
worked as a machinist for more than 40 years after service, 
and was also involved in skeet shooting.  This examiner 
opined that the veteran's hearing loss more likely than not 
was initiated in the military, with later aggravation from 
both occupational and recreational sources.

The veteran was afforded a second audiological evaluation in 
August 2005, which reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
70
90
LEFT
25
40
60
80
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 78 in the left ear.  This 
examiner reported that the veteran denied having tinnitus.  

Regarding hearing loss, this examination report indicated 
that the veteran reported that he normally worked in a 
machine shop in service, was a machinist for 40 years after 
service, reported recreational noise exposure as a skeet 
shooter, and denied other known causes of hearing loss.  
Noting the veteran's significant post-military noise 
exposure, and that the veteran reported only one week of 
exposure to artillery fire during service, the examiner 
stated that military noise exposure was not conceded.  The 
examiner reported that he could not be at least 50 percent 
certain that the veteran's hearing loss was service related.  
Considering the evidence, he stated, it was "not as likely 
as not" that hearing loss occurred during or as a result of 
military service.  Because the veteran denied experiencing 
tinnitus at this examination, the examiner determined that 
tinnitus therefore did not exist, and therefore did not occur 
during or as a result of military service.  

In the veteran's June 2006 notice of disagreement (NOD), he 
stated that he did not know where the assertion that he was 
exposed to recreational noise through skeet shooting came 
from, and stated that he had never in his life shot skeet.  
He also reported that he had had tinnitus since his time in 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  Applying the audiological findings to the 
preceding, the Board determines that the veteran has impaired 
hearing as defined by VA regulations.  

The veteran's discharge examination is not helpful to the 
veteran's claim because it recorded a "normal" whispered 
and spoken voice result of 15/15.  While the veteran admitted 
to being exposed to the noise of the firing of artillery 
pieces for only one week, the Board finds it significant that 
the veteran apparently spent most of his working hours in 
service in a machine shop.  Because the August 2005 VA 
examiner attributed the veteran's hearing loss to post-
service noise exposure, including exposure while working as a 
machinist, it seems logical to the Board that it would be 
likely that the veteran's exposure to noise in a machine shop 
in service could also have precipitated the veteran's hearing 
loss.  According the veteran the benefit of the doubt, the 
Board therefore concludes that the veteran was in fact 
exposed to acoustic trauma in service, due both to noise in 
the machine shop workplace, and to some limited exposure to 
artillery fire.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Why the 
August 2005 examiner indicated that noise exposure in service 
was not conceded is not clear, especially when the veteran 
was doing the same sort of work in service as he was after 
service.  

Having thus established the first two elements required for 
establishment of service connection for hearing loss, the 
Board turns to the question of medical evidence of a nexus 
between the current disability and the in-service noise 
exposure.  Here, the Board is confronted with differing 
medical opinions.  The March 2005 audiologist opined that the 
veteran's hearing loss was likely related to his military 
service.  The August 2005 audiologist, on the other hand, 
opined that it was not.  In deciding whether or not there is 
medical evidence of a nexus between the current hearing loss 
disability and the in-service noise exposure, the Board again 
applies the benefit-of-the-doubt doctrine in finding that the 
record provides at least an approximate balance of negative 
and positive evidence.  As noted above, the August 2005 
opinion is somewhat undermined by the examiner's failure to 
recognize that the veteran likely experienced noise exposure 
in service.  Therefore, on the basis of the above analysis, 
and after consideration of all of the evidence, the Board 
finds it is at least as likely as not that the veteran's 
bilateral hearing loss began during active military service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Turning to the veteran's tinnitus claim, the Board finds that 
there is evidence of a current disability in the form of the 
veteran's subjective complaints of bilateral tinnitus.  There 
is also evidence of acoustic trauma while serving in the 
field artillery and in a machine shop.  The Board also finds 
that there is competent and sufficient lay evidence of a 
nexus between the veteran's current tinnitus and the in-
service acoustic trauma, and will therefore grant service 
connection. 

As noted, as a general rule, service connection requires 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Caluza, supra.  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence, the 
lack of such records does not, in and of itself, render lay 
evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  More recently, the Federal Circuit 
has held that lay evidence can be competent and sufficient to 
establish a diagnosis when a layperson is competent to 
identify the medical condition.  Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007).  

Since tinnitus is a medical condition that a layperson is 
competent to identify, the Board finds that the veteran's lay 
testimony is competent and sufficient to establish a 
diagnosis of tinnitus.  The Board acknowledges that the 
August 2005 audiologist reported that the veteran stated that 
he did not have tinnitus.  The Board also notes, however, 
that the veteran claimed service connection for tinnitus, and 
that he told his first examiner that he had periodic 
tinnitus.  He also reported in 2006, after the August 2005 
examination, that he had in fact had tinnitus since service.  
The August 2005 examiner did not account for the varying 
reports, but the March 2005 examiner did when he noted that 
the tinnitus was "periodic," which would account for the 
veteran saying he did not have it the day of the August 2005 
examination.  Thus, with evidence of a current tinnitus 
disability, evidence of acoustic trauma in service, and 
competent and sufficient lay evidence of a nexus between the 
two, the criteria for service connection for tinnitus are 
met, and service connection is granted.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


